UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS WITH REPORT OF INDEPENDENT ACCOUNTANTS FOR THE SIX-MONTH PERIODS ENDED June 30, 2 Address: No. 3 Li-Hsin Road II, Hsinchu Science Park, Hsinchu City, Taiwan, R.O.C. Telephone: 886-3-578-2258 The reader is advised that these consolidated financial statements have been prepared originally in Chinese. In the event of a conflict between these financial statements and the original Chinese version or difference in interpretation between the two versions, the Chinese language financial statements shall prevail. 1 REVIEW REPORT OF INDEPENDENT ACCOUNTANTS English Translation of a Report Originally Issued in Chinese To United Microelectronics Corporation We have reviewed the accompanying consolidated balance sheets of United Microelectronics Corporation and subsidiaries (collectively, the “Company”) as of June 30, 2016 and 2015 , the related consolidated statements of comprehensive income for the three-month and six-month periods ended June 30, 2016 and 2015 and consolidated statements of changes in equity and cash flows for the six-month periods ended June 30, 2016 and 2015 . These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to issue the review report based on our reviews. Certain investments, which were accounted for under the equity method based on the financial statements of the investees, were reviewed by other independent accountants. Our review, insofar as it related to the investments accounted for under the equity method balances of NT$6,367 million and NT$4,026 million, which represented 1.73% and 1.22% of the total consolidated assets as of June 30, 2016 and 2015, respectively, the related shares of investment income from the associates and joint ventures in the amount of NT$54 million, NT$(12) million, NT$72 million and NT$(21) million, which represented 2.97%, (0.23)%, 3.95% and (0.22)% of the consolidated income from continuing operations before income tax for the three-month and six-month periods ended June 30, 2016 and 2015, respectively, and the related shares of other comprehensive income from the associates and joint ventures in the amount of NT$(304) million, NT$(594) million, NT$53 million and NT$(385) million, which represented (50.52)% , 128.81%, 54.53% and (11.50)% of the consolidated total comprehensive income for the three-month and six-month periods ended June 30, 2016 and 2015, respectively, are based solely on the reports of other independent accountants. We conducted our reviews in accordance with the Statements of Auditing Standards No. 36, “Review of Financial Statements” of the Republic of China. A review is limited primarily to applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards, the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews and the reports of other independent accountants, we are not aware of any material modifications or adjustments that should be made to the consolidated financial statements referred to above in order for them to be in conformity with the Regulations Governing the Preparation of Financial Reports by Securities Issuers and International Accounting Standards No. 34, “Interim Financial Reporting” which is endorsed by Financial Supervisory Commission of the Republic of China. ERNST & YOUNG Taiwan Republic of China July 27, 2016 Notice to Readers The accompanying consolidated financial statements are intended only to present the consolidated financial position, results of operations and cash flows in accordance with accounting principles and practices generally accepted in the Republic of China and not those of any other jurisdictions. The standards, procedures and practices to review such consolidated financial statements are those generally accepted and applied in the Republic of China. 2 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2016, December 31, 2015 and June 30, 2015 (June 30, 2016 and 2015 are unaudited) (Expressed in Thousands of New Taiwan Dollars) As of Assets Notes June 30, 2016 December 31, 2015 June 30, 2015 Current assets Cash and cash equivalents 6(1) $ 49,425,032 $ 53,290,433 $ 64,046,049 Financial assets at fair value through profit or loss, current 6(2), 12(7) 666,361 664,918 824,567 Notes receivable 8,013 58,588 66,749 Accounts receivable, net 6(3) 24,092,210 19,059,774 21,147,913 Accounts receivable-related parties, net 7 432,352 213,460 220,835 Other receivables 1,014,369 632,885 738,340 Current tax assets 19,927 24,335 31,564 Inventories, net 6(4) 17,592,707 17,641,385 16,045,110 Prepayments 8,701,398 2,164,296 2,307,304 Other current assets 1,650,307 1,066,447 3,792,418 Total current assets 103,602,676 94,816,521 109,220,849 Non-current assets Financial assets at fair value through profit or loss, noncurrent 6(2), 12(7) 170,000 81,933 120,705 Available-for-sale financial assets, noncurrent 6(5), 7, 12(7) 23,212,567 23,800,686 23,517,528 Financial assets measured at cost, noncurrent 6(6) 2,842,350 3,888,309 3,835,105 Investments accounted for under the equity method 6(7) 11,920,863 12,379,859 11,001,776 Property, plant and equipment 6(8), 8 207,825,741 186,433,395 167,959,867 Intangible assets 6(9),7 4,235,988 4,504,088 4,448,984 Deferred tax assets 6(23) 3,409,465 2,294,935 1,824,986 Prepayment for equipment 3,964,328 2,333,981 3,289,420 Refundable deposits 8 2,650,277 2,638,788 2,425,899 Other noncurrent assets-others 3,842,618 4,194,315 3,610,499 Total non-current assets 264,074,197 242,550,289 222,034,769 Total assets $ 367,676,873 $ 337,366,810 $ 331,255,618 (continued) 3 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2016, December 31, 2015 and June 30, 2015 (June 30, 2016 and 2015 are unaudited) (Expressed in Thousands of New Taiwan Dollars) As of Liabilities and Equity Notes June 30, 2016 December 31, 2015 June 30, 2015 Current liabilities Short-term loans 6(10), 8 $ 21,990,609 $ 5,505,049 $ 1,397,000 Financial liabilities at fair value through profit or loss, current 6(11), 12(7) 2,878 999 7,440 Notes and accounts payable 7,577,700 5,954,249 6,469,936 Other payables 12,619,329 12,522,765 12,499,656 Payables on equipment 14,936,386 14,657,626 9,298,479 Dividends payable 6(16) 6,906,973 - 6,939,322 Current tax liabilities 2,798,905 1,996,006 2,135,553 Current portion of long-term liabilities 6(12), 6(13),8 11,494,171 6,601,721 3,937,173 Other current liabilities 1,723,055 1,007,103 800,896 Total current liabilities 80,050,006 48,245,518 43,485,455 Non-current liabilities Bonds payable 6(12) 34,309,204 41,636,670 41,467,101 Long-term loans 6(13), 8 6,165,610 5,887,737 9,280,004 Deferred tax liabilities 6(23) 1,735,868 1,674,432 1,848,491 Net defined benefit liabilities, noncurrent 3,892,140 3,890,801 3,838,506 Guarantee deposits 500,693 509,708 470,757 Other noncurrent liabilities-others 6(15), 9(5) 21,496,849 6,704,541 6,482,817 Total non-current liabilities 68,100,364 60,303,889 63,387,676 Total liabilities 148,150,370 108,549,407 106,873,131 Equity attributable to the parent company Capital 6(16), 6(17) Common stock 126,243,187 127,581,329 127,514,409 Capital collected in advance - - 66,920 Additional paid-in capital 6(12), 6(16), 6(17) Premiums 36,862,383 37,253,121 37,233,394 Treasury stock transactions 1,735,904 1,509,386 1,498,033 The differences between the fair value of the consideration paid or received from acquiring or 707,386 705,819 348,342 disposing subsidiaries and the carrying amounts of the subsidiaries Recognize changes in subsidiaries’ ownership 98 - 23,656 Share of changes in net assets of associates and joint ventures accounted for using equity method 109,713 109,365 113,387 Employee stock options - - 22,333 Stock options 1,572,121 1,572,121 1,572,121 Other - 501,757 598,885 Retained earnings 6(16) Legal reserve 9,070,841 7,725,978 7,725,978 Unappropriated earnings 36,909,270 42,981,664 38,250,542 Other components of equity Exchange differences on translation of foreign operations 553,098 1,978,583 (2,966,426) Unrealized gains or losses on available-for-sale financial assets 8,608,187 8,696,821 10,299,912 Treasury stock 6(16) (4,719,037) (3,825,606) (1,626,759) Total equity attributable to the parent company 217,653,151 226,790,338 220,674,727 Non-controlling interests 6(16) 1,873,352 2,027,065 3,707,760 Total equity 219,526,503 228,817,403 224,382,487 Total liabilities and equity $ 367,676,873 $ 337,366,810 $ 331,255,618 The accompanying notes are an integral part of the consolidated financial statements. 4 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the three-month and six-month periods ended June 30, 2016 and 2015 (Expressed in Thousands of New Taiwan Dollars, Except for Earnings per Share) For the three-month periods ended June 30, For the six-month periods ended June 30, Notes 2016 2015 2016 2015 Operating revenues 6(18), 7, 14 Sales revenues $ 36,799,297 $ 37,316,186 $ 70,093,134 $ 74,516,342 Less: Sales returns and discounts (920,807) (588,793) (1,267,713) (1,082,532) Net sales 35,878,490 36,727,393 68,825,421 73,433,810 Other operating revenues 1,118,027 1,284,161 2,575,175 2,227,388 Net operating revenues 36,996,517 38,011,554 71,400,596 75,661,198 Operating costs 6(4), 6(14), 6(17) 6(19), 14 Costs of goods sold (27,945,713) (28,595,363) (56,756,295) (56,247,766) Other operating costs (765,862) (692,709) (1,325,366) (1,534,841) Operating costs (28,711,575) (29,288,072) (58,081,661) (57,782,607) Gross profit 8,284,942 8,723,482 13,318,935 17,878,591 Operating expenses 6(14), 6(17), 6(19), 7, 14 Sales and marketing expenses (1,091,536) (929,869) (2,101,018) (1,974,356) General and administrative expenses (1,540,514) (918,512) (2,510,949) (1,871,525) Research and development expenses (3,226,461) (3,015,364) (6,311,089) (5,931,687) Subtotal (5,858,511) (4,863,745) (10,923,056) (9,777,568) Net other operating income and expenses 6(20) 22,474 16,694 36,578 (125,920) Operating income 2,448,905 3,876,431 2,432,457 7,975,103 Non-operating income and expenses Other income 6(21) 196,623 202,232 296,093 276,327 Other gains and losses 6(21), 6(25), 7, 14 141,023 1,257,219 537,822 1,588,758 Finance costs 6(8), 6(21) (261,313) (157,809) (443,222) (272,543) Share of profit or loss of associates and joint ventures 6(7), 14 (225,321) (8,537) (325,746) 33,269 Exchange gain, net 12 - 10,860 - - Exchange loss, net 12 (500,502) - (667,900) (66,408) Subtotal (649,490) 1,303,965 (602,953) 1,559,403 Income from continuing operations before income tax 1,799,415 5,180,396 1,829,504 9,534,506 Income tax expense 6(23), 14 (220,563) (635,356) (171,472) (1,076,994) Net income 1,578,852 4,545,040 1,658,032 8,457,512 Other comprehensive income (loss) 6(22) Items that may be reclassified subsequently to profit or loss Exchange differences on translation of foreign operations (239,669) (1,150,768) (1,401,010) (2,041,596) Unrealized loss on available-for-sale financial assets (386,661) (3,279,163) (55,524) (2,662,104) Share of other comprehensive income (loss) of associates and joint ventures 6(7) (320,630) (596,273) (26,330) (417,581) Income tax related to items that may be reclassified subsequently to profit or loss 6(23) (29,882) 20,279 (77,202) 8,258 Total other comprehensive income (loss), net of tax (976,842) (5,005,925) (1,560,066) (5,113,023) Total comprehensive income (loss) $ 602,010 $ (460,885) $ 97,966 $ 3,344,489 Net income attributable to: Stockholders of the parent $ 2,583,270 $ 4,600,375 $ 2,792,902 $ 8,580,285 Non-controlling interests (1,004,418) (55,335) (1,134,870) (122,773) $ 1,578,852 $ 4,545,040 $ 1,658,032 $ 8,457,512 Comprehensive income (loss) attributable to: Stockholders of the parent $ 1,635,302 $ (368,719) $ 1,278,783 $ 3,541,059 Non-controlling interests (1,033,292) (92,166) (1,180,817) (196,570) $ 602,010 $ (460,885) $ 97,966 $ 3,344,489 Earnings per share (NTD) 6(24) Earnings per share-basic $ 0.21 $ 0.37 $ 0.23 $ 0.68 Earnings per share-diluted $ 0.20 $ 0.35 $ 0.22 $ 0.66 The accompanying notes are an integral part of the consolidated financial statements. 5 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY For the six-month periods ended June 30, 2016 and 2015 (Expressed in Thousands of New Taiwan Dollars) Equity Attributable to the Parent Company Capital Retained Earnings Other Components of Equity Notes Common Stock Collected in Advance Additional Paid-in Capital Legal Reserve Unappropriated Earnings Exchange Differences on Translation of Foreign Operations Unrealized Gain or Loss on Available-for-Sale Financial Assets Treasury Stock Total Non-
